LOAN AND SECURITY AGREEMENT

THIS LOAN AND SECURITY AGREEMENT (this “Agreement”) dated as of the Effective
Date between SILICON VALLEY BANK, a California corporation (“Bank”), and
HEALTHAXIS, INC., a Pennsylvania corporation (“HAXS”), HEALTHAXIS, LTD., a Texas
limited partnership (“HXLTD”) and HEALTHAXIS IMAGING SERVICES, LLC, a Texas
limited liability company (“HXLLC”; and with HAXS and HXLTD, each individually a
“Borrower” and collectively, the “Borrowers”), jointly and severally, provide
the terms on which Bank shall lend to Borrowers and Borrowers shall repay Bank.
The parties agree as follows:

1. ACCOUNTING AND OTHER TERMS

Accounting terms not defined in this Agreement shall be construed following
GAAP. Calculations and determinations must be made following GAAP. The term
“financial statements” includes the notes and schedules. The terms “including”
and “includes” always mean “including (or includes) without limitation” in this
or any Loan Document. Capitalized terms not otherwise defined in this Agreement
shall have the meanings set forth in Section 13. All other terms contained in
this Agreement, unless otherwise indicated, shall have the meanings provided by
the Code to the extent such terms are defined therein.

2. LOAN AND TERMS OF PAYMENT

2.1. Promise to Pay. Borrowers hereby unconditionally promise to pay Bank the
outstanding principal amount of all Credit Extensions and accrued and unpaid
interest thereon as and when due in accordance with this Agreement.

2.1.1. Revolving Advances.

(a) Availability. Subject to the terms and conditions of this Agreement, Bank
shall make Advances not exceeding the Availability Amount. Amounts borrowed
under the Revolving Line may be repaid and, prior to the Revolving Line Maturity
Date, reborrowed, subject to the applicable terms and conditions precedent
herein.

(b) Termination; Repayment. The Revolving Line terminates on the Revolving Line
Maturity Date, when the principal amount of all Advances, the unpaid interest
thereon, and all other Obligations relating to the Revolving Line shall be
immediately due and payable.

2.1.2. Other Services Sublimit.

(a) Letters of Credit.

(i) As part of the Revolving Line, Bank shall issue or have issued Letters of
Credit for Borrower’s account. The face amount of outstanding Letters of Credit
(including drawn but unreimbursed Letters of Credit and any Letter of Credit
Reserve) may not exceed the Other Services Sublimit. Such aggregate amounts
utilized hereunder shall at all times reduce the amount otherwise available for
Advances under the Revolving Line. If, on the Revolving Maturity Date, there are
any outstanding Letters of Credit, then on such date Borrower shall provide to
Bank cash collateral in an amount equal to of the face amount of all such
Letters of Credit plus all interest, fees, and costs due or to become due in
connection therewith (as estimated by Bank in its good faith business judgment),
to secure all of the Obligations relating to said Letters of Credit. All Letters
of Credit shall be in form and substance acceptable to Bank in its sole
discretion and shall be subject to the terms and conditions of Bank’s standard
Application and Letter of Credit Agreement (the “Letter of Credit Application”).
Borrower agrees to execute any further documentation in connection with the
Letters of Credit as Bank may reasonably request. Borrower further agrees to be
bound by the regulations and interpretations of the issuer of any Letters of
Credit guarantied by Bank and opened for Borrower’s account or by Bank’s
interpretations of any Letter of Credit issued by Bank for Borrower’s account,
and Borrower understands and agrees that Bank shall not be liable for any error,
negligence, or mistake, whether of omission or commission, in following
Borrower’s instructions or those contained in the Letters of Credit or any
modifications, amendments, or supplements thereto.

LOAN AND SECURITY AGREEMENT
Page 1



--------------------------------------------------------------------------------

(ii) The obligation of Borrower to immediately reimburse Bank for drawings made
under Letters of Credit shall be absolute, unconditional, and irrevocable, and
shall be performed strictly in accordance with the terms of this Agreement, such
Letters of Credit, and the Letter of Credit Application.

(iii) Borrower may request that Bank issue a Letter of Credit payable in a
Foreign Currency. If a demand for payment is made under any such Letter of
Credit, Bank shall treat such demand as an Advance to Borrower of the equivalent
of the amount thereof (plus fees and charges in connection therewith such as
wire, cable, SWIFT or similar charges) in Dollars at the then-prevailing rate of
exchange in San Francisco, California, for sales of the Foreign Currency for
transfer to the country issuing such Foreign Currency.

(iv) To guard against fluctuations in currency exchange rates, upon the issuance
of any Letter of Credit payable in a Foreign Currency, Bank shall create a
reserve (the “Letter of Credit Reserve”) under the Revolving Line in an amount
equal to ten percent (10%) of the face amount of such Letter of Credit. The
amount of the Letter of Credit Reserve may be adjusted by Bank from time to time
to account for fluctuations in the exchange rate. The availability of funds
under the Revolving Line shall be reduced by the amount of such Letter of Credit
Reserve for as long as such Letter of Credit remains outstanding.

(b) Foreign Exchange Contracts. As part of the Revolving Line, Borrower may
enter into foreign exchange contracts with Bank under which Borrower commits to
purchase from or sell to Bank a specific amount of Foreign Currency (each, a “FX
Forward Contract”) on a specified date (the “Settlement Date”). FX Forward
Contracts shall have a Settlement Date of at least one (1) FX Business Day after
the contract date and shall be subject to a reserve of ten percent (10%) of each
outstanding FX Forward Contract (the “FX Reserve”). The aggregate amount of FX
Forward Contracts at any one time may not exceed ten (10) times the amount of
the FX Reserve. The obligations of Borrower relating to this section may not
exceed the Other Services Sublimit.

(c) Cash Management Services. Borrower may use up to the Other Services Sublimit
for Bank’s cash management services which may include merchant services, direct
deposit of payroll, business credit card, and check cashing services identified
in Bank’s various cash management services agreements (collectively, the “Cash
Management Services”). Any amounts Bank pays on behalf of Borrower or any
amounts that are not paid by Borrower for any Cash Management Services will be
treated as Advances under the Revolving Line and will accrue interest at the
interest rate applicable to Advances.

(d) Other Services Sublimit. Notwithstanding anything contained herein to the
contrary, in no event shall the sum of (i) the face amount of outstanding
Letters of Credit (including drawn but unreimbursed Letters of Credit and any
Letter of Credit Reserve) issued hereunder, (ii) the aggregate amount of FX
Forward Contracts, and (iii) Advances for Cash Management Services, exceed the
Other Services Sublimit.

2.1.3. Equipment Advances.

(a) Availability. Subject to the terms and conditions of this Agreement, during
the Draw Period, Bank shall make advances (each, an “Equipment Advance” and,
collectively, “Equipment Advances”) not exceeding the Equipment Line. Equipment
Advances may only be used to finance Eligible Equipment purchased within ninety
(90) days (determined based upon the applicable invoice date of such Eligible
Equipment) before the date of each Equipment Advance; provided, that if the
initial Equipment Advance is made within thirty (30) days of the Effective Date,
such initial Equipment Advance may be used to finance Eligible Equipment
purchased between January 1, 2006 and the date of such Equipment Advance. No
Equipment Advance may exceed one hundred percent (100%) of the total invoice for
Eligible Equipment, excluding taxes, shipping, warranty charges, freight
discounts and installation expenses relating to such Eligible Equipment. Unless
otherwise agreed to by Bank, not more than twenty-five percent (25%) of the
proceeds of the Equipment Line shall be used to finance Other Equipment. Each
Equipment Advance, other than the final Equipment Advance, must be in an amount
equal to at least fifty thousand dollars ($50,000). Borrower may only request
seven (7) Equipment Advances hereunder. After repayment, no Equipment Advance
may be reborrowed.

LOAN AND SECURITY AGREEMENT
Page 2



--------------------------------------------------------------------------------

(b) Repayment. Beginning on the first day of the month following the month in
which any Equipment Advance is made and continuing thereafter until the first
Scheduled Payment is made, Borrower will make payments of accrued interest on
all outstanding Equipment Advances. Equipment Advances outstanding on the last
day of the Draw Period are payable in thirty (30) consecutive equal monthly
installments of principal and interest, beginning on April 1, 2007 and
continuing thereafter until the Equipment Maturity Date.

(c) Prepayment Upon an Event of Loss. Borrower shall bear the risk of any loss,
theft, destruction, or damage of or to the Financed Equipment. If, during the
term of this Agreement, any item of Financed Equipment becomes obsolete or is
lost, stolen, destroyed, damaged beyond repair, rendered permanently unfit for
use, or seized by a governmental authority for any reason for a period equal to
at least the remainder of the term of this Agreement (an “Event of Loss”), then,
if no Event of Default has occurred or is continuing, within ten (10) days
following such Event of Loss, at Borrower’s option, Borrower shall (i) pay to
Bank on account of the Obligations all accrued interest to the date of the
prepayment, plus all outstanding principal owing with respect to the Financed
Equipment subject to the Event of Loss; or (ii) repair or replace any Financed
Equipment subject to an Event of Loss provided the repaired or replaced Financed
Equipment is of equal or like value to the Financed Equipment subject to an
Event of Loss and provided further that Bank has a first priority perfected
security interest in such repaired or replaced Financed Equipment.

2.2. Overadvances. If, at any time, the Credit Extensions under Section 2.1.1
exceed the lesser of either (a) the Revolving Line or (b) the Borrowing Base,
Borrower shall immediately pay to Bank in cash such excess.

2.3. Payment of Interest on the Credit Extensions

(a) Interest Rate.

(i) Advances. Subject to Section 2.3(b), the principal amount outstanding under
the Revolving Line shall accrue interest at a floating per annum rate equal to
one percent (1.0%) above the Prime Rate, which interest shall be payable monthly
in accordance with Section 2.3(f) below.

(ii) Equipment Advances. Subject to Section 2.3(b), the principal amount
outstanding for each Equipment Advance shall accrue interest at a per annum rate
equal to one and one-half percent (1.50%) above the Prime Rate, fixed for each
Equipment Advance as of the date of such Equipment Advance and payable monthly.

(b) Default Rate. Immediately upon the occurrence and during the continuance of
an Event of Default, Obligations shall bear interest at a rate per annum which
is the lesser of (a) five percentage points above the rate effective immediately
before the Event of Default, or (b) the Maximum Lawful Rate (the “Default
Rate”). Payment or acceptance of the increased interest rate provided in this
Section 2.3(b) is not a permitted alternative to timely payment and shall not
constitute a waiver of any Event of Default or otherwise prejudice or limit any
rights or remedies of Bank.

(c) Adjustment to Interest Rate. Changes to the interest rate of any Credit
Extension based on changes to the Prime Rate shall be effective on the effective
date of any change to the Prime Rate and to the extent of any such change.

(d) 360-Day Year. Interest shall be computed on the basis of a 360-day year for
the actual number of days elapsed.

(e) Debit of Accounts. Bank may debit any of Borrowers’ deposit accounts,
including the Designated Deposit Account, for principal and interest payments or
any other amounts Borrowers owe Bank when due. These debits shall not constitute
a set-off.

(f) Payments. Unless otherwise provided, interest is payable monthly on the
first calendar day of each month. Payments of principal and/or interest received
after 12:00 p.m. Pacific time are considered received at the opening of business
on the next Business Day. When a payment is due on a day that is not a Business
Day, the payment is due the next Business Day and additional fees or interest,
as applicable, shall continue to accrue.

LOAN AND SECURITY AGREEMENT
Page 3



--------------------------------------------------------------------------------

(g) Spreading of Interest. Due to irregular periodic balances of principal, the
variable nature of the interest rate, or prepayment, the total interest that
will accrue under this Agreement cannot be determined in advance. Bank does not
intend to contract for, charge or receive more than the Maximum Lawful Rate or
Maximum Lawful Amount permitted by applicable state or federal law, and to
prevent such an occurrence Bank and Borrowers agree that all amounts of
interest, whenever contracted for, charged or received by Bank, with respect to
the Obligations, will be spread, prorated or allocated over the full period of
time the Obligations are unpaid, including the period of any renewal or
extension thereof. If the maturity of the Obligations is accelerated for any
reason whether as a result of an Event of Default or otherwise prior to the full
stated term, the total amount of interest contracted for, charged or received to
the time of such demand shall be spread, prorated or allocated along with any
interest thereafter accruing over the full period of time that the Obligations
thereafter remain unpaid for the purpose of determining if such interest exceeds
the Maximum Lawful Amount.

(h) Excess Interest. At maturity (whether by acceleration or otherwise) or on
earlier final payment of the Obligations, Bank shall compute the total amount of
interest that has been contracted for, charged or received by Bank or payable by
Borrowers hereunder and compare such amount to the Maximum Lawful Amount that
could have been contracted for, charged or received by Bank. If such computation
reflects that the total amount of interest that has been contracted for,
charged, received by Bank, or payable by Borrowers exceeds the Maximum Lawful
Amount, then Bank shall apply such excess to the reduction of the principal
balance, and any such excess remaining thereafter shall be refunded to
Borrowers. This provision concerning the crediting or refund of excess interest
shall control and take precedence over all other agreements between Borrowers
and Bank so that under no circumstances shall the total interest contracted for,
charged or received by Bank exceed the Maximum Lawful Amount.

2.4. Fees. Borrowers shall pay to Bank:

(a) Commitment Fee. Fully earned, non-refundable commitment fees of $7,500 for
the Revolving Line and $1,750 for the Equipment Line, on the Effective Date; and

(b) Bank Expenses. All Bank Expenses (including reasonable attorneys’ fees and
expenses which attorney’s fees for the documentation and negotiation of this
Agreement will not exceed $3,000 as of the Effective Date, for documentation and
negotiation of this Agreement) incurred through and after the Effective Date,
when due.

3. CONDITIONS OF LOANS

3.1. Conditions Precedent to Initial Credit Extension. Bank’s obligation to make
the initial Credit Extension is subject to the condition precedent that Bank
shall have received, in form and substance satisfactory to Bank, such documents,
and completion of such other matters, as Bank may reasonably deem necessary or
appropriate, including, without limitation:

(a) Borrowers shall have delivered duly executed original signatures to the Loan
Documents to which it is a party;

(b) Each Borrower shall have delivered its, Operating Documents and a good
standing certificate of each Borrower certified by the Secretary of State of
such entity’s state of organization as of a date no earlier than thirty (30)
days prior to the Effective Date;

(c) Each Borrower shall have delivered duly executed original signatures to the
completed Borrowing Resolutions;

LOAN AND SECURITY AGREEMENT
Page 4



--------------------------------------------------------------------------------

(d) Each Borrower shall have delivered a Subordination Agreement duly executed
by any creditor of such Borrower in favor of Bank, except with regard to the
Healthmarkets Debt, for which Borrower shall use its best efforts to deliver a
duly executed Subordination Agreement;

(e) Bank shall have received certified copies, dated as of a recent date, of
financing statement searches, as Bank shall request, accompanied by written
evidence (including any UCC termination statements) that the Liens indicated in
any such financing statements either constitute Permitted Liens or have been or,
in connection with the initial Credit Extension, will be terminated or released;

(f) Borrowers shall have delivered a Perfection Certificate executed by each
Borrower;

(g) Borrower shall have delivered the insurance policies and/or endorsements
required pursuant to Section 6.5 hereof; and

(h) Borrowers shall have paid the fees and Bank Expenses then due as specified
in Section 2.4 hereof.

3.2. Conditions Precedent to all Credit Extensions. Bank’s obligations to make
each Credit Extension, including the initial Credit Extension, is subject to the
following:

(a) except as otherwise provided in Section 3.4(a), timely receipt of an
executed Payment/Advance Form or Loan Supplement;

(b) the representations and warranties in Section 5 shall be true in all
material respects on the date of the Payment/Advance Form or Loan Supplement and
on the Funding Date of each Credit Extension; provided, however, that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date, and no Default or Event of Default shall
have occurred and be continuing or result from the Credit Extension. Each Credit
Extension is Borrower’s representation and warranty on that date that the
representations and warranties in Section 5 remain true in all material
respects; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date; and

(c) in Bank’s sole discretion, any material impairment in the general affairs,
management, results of operation, financial condition or the prospect of
repayment of the Obligations, or there has not been any material adverse
deviation by Borrowers from the most recent business plan of Borrowers presented
to and accepted by Bank.

3.3. Covenant to Deliver. Borrowers agree to deliver to Bank each item required
to be delivered to Bank under this Agreement as a condition to any Credit
Extension. Borrowers expressly agree that the extension of a Credit Extension
prior to the receipt by Bank of any such item shall not constitute a waiver by
Bank of Borrowers’ obligation to deliver such item, and any such extension in
the absence of a required item shall be in Bank’s sole discretion.
Notwithstanding the foregoing or anything else contained herein to the contrary,
within thirty (30) days of the Effective Date, Borrower shall have delivered to
Bank: (a) a landlord’s consent in the form attached hereto, or such other form
as is reasonably acceptable to Bank, as Exhibit H executed by Borrower’s
landlord or landlords in favor of Bank for each location at which Borrower’s
property is located or stored, and (b) a Control Agreement executed by
Borrower’s depositories, other than Bank. Notwithstanding the foregoing, so long
as Borrower has delivered the form of landlord’s consent to its landlord in a
timely fashion and diligently pursued the execution and delivery of the same by
landlord, Borrower may have up to an additional thirty (30) days to deliver such
executed landlord’s consent.

3.4. Procedures for Borrowing.

LOAN AND SECURITY AGREEMENT
Page 5



--------------------------------------------------------------------------------

(a) Advances. Subject to the prior satisfaction of all other applicable
conditions to the making of an Advance set forth in this Agreement, to obtain an
Advance, Borrowers shall notify Bank (which notice shall be irrevocable) by
electronic mail, facsimile, or telephone by 12:00 p.m. Pacific time on the
Funding Date of the Advance. Together with any such electronic or facsimile
notification, Borrowers shall deliver to Bank by electronic mail or facsimile a
completed Payment/Advance Form executed by a Responsible Officer or his or her
designee. Bank may rely on any telephone notice given by a person whom Bank
believes is a Responsible Officer or designee. Bank shall credit Advances to the
Designated Deposit Account. Bank may make Advances under this Agreement based on
instructions from a Responsible Officer or his or her designee or without
instructions if the Advances are necessary to meet Obligations which have become
due.

(b) Equipment Advances. Subject to the prior satisfaction of all other
applicable conditions to the making of an Equipment Advance set forth in this
Agreement, to obtain an Equipment Advance, Borrowers shall deliver to Bank by
electronic mail or facsimile a completed Loan Supplement, executed by a
Responsible Officer or his or her designee, copies of invoices for the Financed
Equipment and such additional information as Bank may reasonably request at
least five (5) Business Days before the proposed Funding Date. On each Funding
Date, Bank shall specify in the Loan Supplement for each Equipment Advance, and
the applicable interest rate. At Bank’s discretion, Bank shall have the
opportunity to confirm that, upon filing the UCC-1 financing statement covering
the Equipment described on the Loan Supplement, Bank shall have a first priority
perfected security interest in such Equipment. If Borrowers satisfy the
conditions of each Equipment Advance, Bank shall disburse such Equipment Advance
by transfer to the Designated Deposit Account.

3.5. Special Condition for Implementation Note. As a condition to including the
Implementation Note as part of the Borrowing Base, Borrowers shall have
delivered to Bank original signatures to the Assignment of Note with regard to
the Implementation Note, and all exhibits attached thereto, and Borrower shall
have delivered to Bank the original Implementation Note.

4. CREATION OF SECURITY INTEREST

4.1. Grant of Security Interest. Each Borrower hereby grants Bank, to secure the
payment and performance in full of all of the Obligations, a continuing security
interest in, and pledges to Bank, the Collateral, wherever located, whether now
owned or hereafter acquired or arising, and all proceeds and products thereof.
Borrowers represent, warrant, and covenant that the security interest granted
herein is and shall at all times continue to be a first priority perfected
security interest in the Collateral (subject only to Permitted Liens that may
have superior priority to Bank’s Lien under this Agreement). If any Borrower
shall acquire a commercial tort claim, such Borrower shall promptly notify Bank
in a writing signed by such Borrower of the general details thereof and grant to
Bank in such writing a security interest therein and in the proceeds thereof,
all upon the terms of this Agreement, with such writing to be in form and
substance reasonably satisfactory to Bank.

If this Agreement is terminated, Bank’s Lien in the Collateral shall continue
until the Obligations (other than inchoate indemnity obligations) are repaid in
full in cash. Upon payment in full in cash of the Obligations and at such time
as Bank’s obligation to make Credit Extensions has terminated, Bank shall, at
Borrowers’ sole cost and expense, release its Liens in the Collateral and all
rights therein shall revert to Borrowers.

4.2. Authorization to File Financing Statements. Borrowers hereby authorize Bank
to file financing statements, without notice to Borrowers, with all appropriate
jurisdictions to perfect or protect Bank’s interest or rights hereunder,
including a notice that any disposition of the Collateral, by either Borrower or
any other Person, shall be deemed to violate the rights of Bank under the Code.

5. REPRESENTATIONS AND WARRANTIES

Borrowers represent and warrant as follows:

5.1. Due Organization and Authorization. Each Borrower and each of its
Subsidiaries are duly existing and in good standing in their respective
jurisdictions of formation and are qualified and licensed to do business and are
in good standing in any jurisdiction in which the conduct of their business or
their ownership of property requires that they be qualified except where the
failure to do so could not reasonably be expected to have a material adverse
effect on Borrower’s business. In connection with this Agreement, Borrowers have
delivered to Bank a completed certificate substantially in the form attached
hereto as Exhibit G-1 signed by HAXS, Exhibit G-2 signed by HXLTD, and Exhibit
G-3 signed by HXLLC, entitled “Perfection Certificate”. Each Borrower represents
and

LOAN AND SECURITY AGREEMENT
Page 6



--------------------------------------------------------------------------------

warrants to Bank that (a) Borrower’s exact legal name is that indicated on the
Perfection Certificate and on the signature page hereof; (b) Borrower is an
organization of the type and is organized in the jurisdiction set forth in the
Perfection Certificate; (c) the Perfection Certificate accurately sets forth
Borrower’s organizational identification number or accurately states that
Borrower has none; (d) the Perfection Certificate accurately sets forth
Borrower’s place of business, or, if more than one, its chief executive office
as well as Borrower’s mailing address (if different than its chief executive
office); (e) Borrower (and each of its predecessors) has not, in the past five
(5) years, changed its jurisdiction, except as noted in the Perfection
Certificate of formation, organizational structure or type, or any
organizational number assigned by its jurisdiction; and (f) all other
information set forth on the Perfection Certificate pertaining to Borrower and
each of its Subsidiaries is accurate and complete. If Borrower is not now a
Registered Organization but later becomes one, Borrower shall promptly notify
Bank of such occurrence and provide Bank with Borrower’s organizational
identification number.

The execution, delivery and performance of the Loan Documents have been duly
authorized, and do not conflict with any Borrower’s organizational documents,
nor constitute an event of default under any material agreement by which
Borrower is bound. No Borrower is in default under any agreement to which it is
a party or by which it is bound in which the default could have a material
adverse effect on Borrowers’ business.

5.2. Collateral. Each Borrower has good title to, has rights in, and the power
to transfer each item of the Collateral upon which it purports to grant a Lien
hereunder, free and clear of any and all Liens except Permitted Liens. No
Borrower has deposit accounts other than the deposit accounts with Bank, the
deposit accounts, if any, described in the Perfection Certificate delivered to
Bank in connection herewith, or of which Borrowers have given Bank notice and
taken such actions as are necessary to give Bank a perfected security interest
therein. The Accounts are bona fide, existing obligations of the Account
Debtors.

The Collateral is not in the possession of any third party bailee (such as a
warehouse) except as otherwise provided in the Perfection Certificate. None of
the components of the Collateral shall be maintained at locations other than as
provided in the Perfection Certificate or as Borrowers have given Bank notice
pursuant to Section 7.2. In the event that any Borrower, after the date hereof,
intends to store or otherwise deliver any portion of the Collateral to a bailee,
then such Borrower will first receive the written consent of Bank and such
bailee must execute and deliver a bailee agreement in form and substance
satisfactory to Bank in its sole discretion.

All Financed Equipment is new, except for such Financed Equipment that has been
disclosed in writing to Bank by Borrowers as “used” and that Bank, in its sole
discretion, has agreed to finance. All Inventory is in all material respects of
good and marketable quality, free from material defects.

Each Borrower is the sole owner of its intellectual property, except for
non-exclusive licenses granted to its customers in the ordinary course of
business. Each patent is valid and enforceable and no part of the intellectual
property has been judged invalid or unenforceable, in whole or in part, and to
the best of each Borrower’s knowledge, no claim has been made that any part of
the intellectual property violates the rights of any third party.

Except as noted on the Perfection Certificate, no Borrower is a party to, nor is
bound by, any license or other agreement with respect to which such Borrower is
the licensee that prohibits or otherwise restricts such Borrower from granting a
security interest in Borrower’s interest in such license or agreement or any
other property. Each Borrower shall provide written notice to Bank within ten
(10) days of entering or becoming bound by any such license or agreement which
is reasonably likely to have a material impact on Borrower’s business or
financial condition (other than over-the-counter software that is commercially
available to the public). Each Borrower shall take such steps as Bank requests
to obtain the consent of, or waiver by, any person whose consent or waiver is
necessary for all such licenses or contract rights to be deemed “Collateral” and
for Bank to have a security interest in it that might otherwise be restricted or
prohibited by law or by the terms of any such license or agreement (such consent
or authorization may include a licensor’s agreement to a contingent assignment
of the license to Bank if Bank determines that is necessary in its good faith
judgment), whether now existing or entered into in the future.

LOAN AND SECURITY AGREEMENT
Page 7



--------------------------------------------------------------------------------

5.3. Accounts Receivable. All statements made and all unpaid balances appearing
in all invoices, instruments and other documents evidencing the Accounts are and
shall be true and correct and all such invoices, instruments and other
documents, and all of Borrowers’ Books are genuine and in all respects what they
purport to be. All sales and other transactions underlying or giving rise to
each Account shall comply in all material respects with all applicable laws and
governmental rules and regulations. No Borrower has knowledge of any actual or
imminent Insolvency Proceeding of any Account Debtor whose accounts are an
Eligible Account in any Borrowing Base Certificate. To the best of each
Borrower’s knowledge, all signatures and endorsements on all documents,
instruments, and agreements relating to all Accounts are genuine, and all such
documents, instruments and agreements are legally enforceable in accordance with
their terms.

5.4. Litigation. Except as noted in the Perfection Certificate, there are no
actions or proceedings pending or, to the knowledge of the Responsible Officers
of each Borrower, threatened in writing by or against any Borrower or any of its
Subsidiaries involving more than $50,000.

5.5. No Material Deviation in Financial Statements. All consolidated financial
statements for Borrowers and any of their Subsidiaries delivered to Bank fairly
present in all material respects Borrowers’ consolidated financial condition and
Borrowers’ consolidated results of operations. There has not been any material
deterioration in Borrowers’ consolidated financial condition since the date of
the most recent financial statements submitted to Bank.

5.6. Solvency. The fair salable value of each Borrower’s assets (including
goodwill minus disposition costs) exceeds the fair value of its liabilities; no
Borrower is left with unreasonably small capital after the transactions in this
Agreement; and each Borrower is able to pay its debts (including trade debts) as
they mature.

5.7. Regulatory Compliance. No Borrower is an “investment company” or a company
“controlled” by an “investment company” under the Investment Company Act. No
Borrower is engaged as one of its important activities in extending credit for
margin stock (under Regulations T and U of the Federal Reserve Board of
Governors). Borrowers have complied in all material respects with the Federal
Fair Labor Standards Act. No Borrower has violated any laws, ordinances or
rules, the violation of which could reasonably be expected to have a material
adverse effect on its business. None of Borrowers’ or any of their Subsidiaries’
properties or assets has been used by any Borrower or any Subsidiary or, to the
best of each Borrower’s knowledge, by previous Persons, in disposing, producing,
storing, treating, or transporting any hazardous substance other than legally.
Borrowers and each of their Subsidiaries have obtained all consents, approvals
and authorizations of, made all declarations or filings with, and given all
notices to, all government authorities that are necessary to continue its
business as currently conducted.

5.8. Subsidiaries; Investments. No Borrower owns any stock, partnership interest
or other equity securities except for Permitted Investments.

5.9. Tax Returns and Payments; Pension Contributions. Each Borrower has timely
filed all required tax returns and reports, and each Borrower has timely paid
all foreign, federal, state and local taxes, assessments, deposits and
contributions owed by such Borrower. Borrowers may defer payment of any
contested taxes, provided that Borrowers (a) in good faith contest its
obligation to pay the taxes by appropriate proceedings promptly and diligently
instituted and conducted, (b) notify Bank in writing of the commencement of, and
any material development in, the proceedings, (c) post bonds or take any other
steps required to prevent the governmental authority levying such contested
taxes from obtaining a Lien upon any of the Collateral that is other than a
“Permitted Lien”. Except as noted in the Perfection Certificate, no Borrower is
aware of any claims or adjustments proposed for any of such Borrower’s prior tax
years which could result in additional taxes becoming due and payable by such
Borrower. Borrowers have paid all amounts necessary to fund all present pension,
profit sharing and deferred compensation plans in accordance with their terms,
and no Borrower has withdrawn from participation in, and has permitted partial
or complete termination of, or permitted the occurrence of any other event with
respect to, any such plan which could reasonably be expected to result in any
liability of Borrowers, including any liability to the Pension Benefit Guaranty
Corporation or its successors or any other governmental agency.

LOAN AND SECURITY AGREEMENT
Page 8



--------------------------------------------------------------------------------

5.10. Use of Proceeds. Borrowers shall use the proceeds of the Credit Extensions
solely as working capital, to purchase Eligible Equipment, and to fund its
general business requirements and not for personal, family, household or
agricultural purposes.

5.11. Full Disclosure. No written representation, warranty or other statement of
Borrowers in any certificate or written statement given to Bank, as of the date
such representations, warranties, or other statements were made, taken together
with all such written certificates and written statements given to Bank,
contains any untrue statement of a material fact or omits to state a material
fact necessary to make the statements contained in the certificates or
statements not misleading (it being recognized by Bank that the projections and
forecasts provided by Borrowers in good faith and based upon reasonable
assumptions are not viewed as facts and that actual results during the period or
periods covered by such projections and forecasts may differ from the projected
or forecasted results).

6. AFFIRMATIVE COVENANTS

Borrowers shall do all of the following:

6.1. Government Compliance. Maintain its and all its Subsidiaries’ legal
existence and good standing in their respective jurisdictions of formation and
maintain qualification in each jurisdiction in which the failure to so qualify
would reasonably be expected to have a material adverse effect on Borrower’s
business or operations. Borrower shall comply, and have each Subsidiary comply,
with all laws, ordinances and regulations to which it is subject, noncompliance
with which could have a material adverse effect on Borrower’s business.

6.2. Financial Statements, Reports, Certificates.

(a) Deliver to Bank: (i) as soon as available, but no later than thirty (30)
days after the last day of each month, a company prepared consolidated balance
sheet and income statement covering Borrowers’ and each of its Subsidiary’s
operations during the period certified by a Responsible Officer and in a form
acceptable to Bank; (ii) as soon as available, but no later than ninety (90)
days after the last day of Borrowers’ fiscal year, audited consolidated
financial statements prepared under GAAP, consistently applied, together with an
unqualified opinion on the financial statements from an independent certified
public accounting firm acceptable to Bank in its reasonable discretion;
(iii) within five (5) days of delivery, copies of all statements, reports and
notices made available to Borrowers’ security holders or to any holders of
Subordinated Debt; (iv) in the event that any Borrower becomes subject to the
reporting requirements under the Securities Exchange Act of 1934, as amended,
within five (5) days of filing, all reports on Form 10-K, 10-Q and 8-K filed
with the Securities and Exchange Commission or a link thereto on Borrowers’ or
another website on the Internet; (v) a prompt report of any legal actions
pending or threatened against any Borrower or any of its Subsidiaries that could
result in damages or costs to any Borrower or any of its Subsidiaries of
Twenty-Five Thousand Dollars ($25,000) or more; (vi) prompt notice of an event
that materially and adversely affects the value of the intellectual property;
(vii) a prompt report of any complaints filed with the Texas Workforce
Commission (“TWC”) against any Borrower in the aggregate of $25,000 or more; and
(viii) budgets, sales projections, operating plans and other financial
information reasonably requested by Bank.

(b) Within thirty (30) days after the last day of each month, deliver to Bank a
duly completed Borrowing Base Certificate signed by a Responsible Officer, with
aged listings of accounts receivable and accounts payable (by invoice date) and
a listing of earned but unbilled accounts receivable.

(c) Within thirty (30) days after the last day of each month, deliver to Bank
with the monthly financial statements, a duly completed Compliance Certificate
signed by a Responsible Officer setting forth calculations showing compliance
with the financial covenants set forth in this Agreement.

(d) Allow Bank to audit Borrower’s Collateral at Borrower’s expense, not to
exceed $5,000 per audit, and not to exceed one audit per each 12 month period.

LOAN AND SECURITY AGREEMENT
Page 9



--------------------------------------------------------------------------------

6.3. Inventory; Returns. Keep all Inventory in good and marketable condition,
free from material defects. Returns and allowances between Borrowers and its
Account Debtors shall follow Borrowers’ customary practices as they exist at the
Effective Date. Borrowers must promptly notify Bank of all returns, recoveries,
disputes and claims that involve more than Fifty Thousand Dollars ($50,000).

6.4. Taxes; Pensions. Make, and cause each of its Subsidiaries to make, timely
payment of all foreign, federal, state, and local taxes or assessments (other
than taxes and assessments which Borrower is contesting pursuant to the terms of
Section 5.9 hereof) and shall deliver to Bank, on demand, appropriate
certificates attesting to such payments, and pay all amounts necessary to fund
all present pension, profit sharing and deferred compensation plans in
accordance with their terms.

6.5. Insurance. Keep its business and the Collateral insured for risks and in
amounts standard for companies in Borrowers’ industry and location and as Bank
may reasonably request. Insurance policies shall be in a form, with companies,
and in amounts that are satisfactory to Bank. All property policies shall have a
lender’s loss payable endorsement showing Bank as lender loss payee and waive
subrogation against Bank, and all liability policies shall show, or have
endorsements showing, Bank as an additional insured. All policies (or the loss
payable and additional insured endorsements) shall provide that the insurer must
give Bank at least twenty (20) days notice before canceling, amending, or
declining to renew its policy. At Bank’s request, Borrower shall deliver
certified copies of policies and evidence of all premium payments. Proceeds
payable under any policy shall, at Bank’s option, be payable to Bank on account
of the Obligations. If Borrowers fail to obtain insurance as required under this
Section 6.5 or to pay any amount or furnish any required proof of payment to
third persons and Bank, Bank may make all or part of such payment or obtain such
insurance policies required in this Section 6.5, and take any action under the
policies Bank deems prudent.

6.6. Operating Accounts.

(a) Maintain its primary depository and operating accounts and securities
accounts with Bank and Bank’s affiliates. Borrower will have all such accounts
established and in operation at Bank within forty-five (45) days after the
Effective Date.

(b) In addition, for each Collateral Account that any Borrower at any time
maintains, Borrower shall cause the applicable bank or financial institution
(other than Bank) at or with which any Collateral Account is maintained to
execute and deliver a Control Agreement or other appropriate instrument with
respect to such Collateral Account to perfect Bank’s Lien in such Collateral
Account in accordance with the terms hereunder. The provisions of the previous
sentence shall not apply to deposit accounts exclusively used for payroll,
payroll taxes and other employee wage and benefit payments to or for the benefit
of Borrowers’ employees and identified to Bank by Borrowers as such.

6.7. Financial Covenants. Borrowers shall maintain at all times, to be tested as
of the last day of each month, unless otherwise noted, on a consolidated basis
with respect to Borrowers and their Subsidiaries, without duplication:

(a) Adjusted Quick Ratio. A ratio of Quick Assets to Current Liabilities plus
the non-current amount of the HealthMarkets Debt, minus Deferred Revenue of at
least 1.10 to 1.0; provided, that upon Borrower achieving for two (2)
consecutive fiscal quarters a ratio of EBITDA, minus the aggregate amount of
cash paid for taxes and minus the amount of non-financed capital expenditures,
in each case for each such fiscal quarter, to Debt Service for such fiscal
quarters of at least 1.25 to 1.0, Current Liabilities, for purposes of
calculating the Adjusted Quick Ratio, will not include the long-term
Obligations.

(b) EBITDA. Maintain, measured as of the end of each month during the following
periods on a trailing three (3) month basis, EBITDA of at least the following:

LOAN AND SECURITY AGREEMENT
Page 10



--------------------------------------------------------------------------------


Period Ending EBITDA       August 31, 2006   Maximum loss of $600,000    
September 30, 2006, October 31, 2006, and November 30, 2006   Maximum loss of
$400,000     December 31, 2006, January 31, 2007 and February 28, 2007   Maximum
loss of $250,000     March 31, 2007, April 30, 2007, and May 31, 2007   Maximum
loss of $150,000     June 30, 2007 and each month thereafter   Minimum EBITDA of
$0.00

Notwithstanding the foregoing EBITDA covenant, upon Borrower achieving for two
(2) consecutive fiscal quarters a ratio of EBITDA, minus the aggregate amount of
cash paid for taxes and minus the amount of non-financed capital expenditures,
in each case for each such fiscal quarter, to Debt Service for such fiscal
quarters of at least 1.25 to 1.0, the EBITDA covenant of this Section 6.7(b)
shall terminate and shall be replaced with the following:

Debt Service Coverage Ratio. Measured as of the end of each month, a ratio of
EBITDA, minus the aggregate amount of cash paid for taxes and minus the amount
of non-financed capital expenditures, in each case for the three (3) consecutive
months then-ended, to Debt Service, calculated for the three (3) consecutive
months then-ended of at least 1.25 to 1.0.

6.8. Protection and Registration of Intellectual Property Rights. Each Borrower
shall: (a) protect, defend and maintain the validity and enforceability of its
intellectual property; (b) promptly advise Bank in writing of material
infringements of its intellectual property; and (c) not allow any intellectual
property material to Borrower’s business to be abandoned, forfeited or dedicated
to the public without Bank’s written consent. If any Borrower decides to
register any copyrights or mask works in the United States Copyright Office,
such Borrower shall: (x) provide Bank with at least fifteen (15) days prior
written notice of its intent to register such copyrights or mask works together
with a copy of the application it intends to file with the United States
Copyright Office (excluding exhibits thereto); (y) execute an intellectual
property security agreement or such other documents as Bank may reasonably
request to maintain the perfection and priority of Bank’s security interest in
the copyrights or mask works intended to be registered with the United States
Copyright Office; and (z) record such intellectual property security agreement
with the United States Copyright Office contemporaneously with filing the
copyright or mask work application(s) with the United States Copyright Office.
Borrowers shall promptly provide to Bank a copy of the application(s) filed with
the United States Copyright Office together with evidence of the recording of
the intellectual property security agreement necessary for Bank to maintain the
perfection and priority of its security interest in such copyrights or mask
works. Borrowers shall provide written notice to Bank of any application filed
by Borrowers in the United States Patent and Trademark Office for a patent or to
register a trademark or service mark within 30 days after any such filing.

6.9. Litigation Cooperation. From the date hereof and continuing through the
termination of this Agreement, make available to Bank, without expense to Bank,
each Borrower and its officers, employees and agents and Borrower’s books and
records, to the extent that Bank may deem them reasonably necessary to prosecute
or defend any third-party suit or proceeding instituted by or against Bank with
respect to any Collateral or relating to Borrower.

6.10. Further Assurances. Borrowers shall execute any further instruments and
take further action as Bank reasonably requests to perfect or continue Bank’s
Lien in the Collateral or to effect the purposes of this Agreement.

7. NEGATIVE COVENANTS

No Borrower shall do any of the following without Bank’s prior written consent:

LOAN AND SECURITY AGREEMENT
Page 11



--------------------------------------------------------------------------------

7.1. Dispositions. Convey, sell, lease, transfer or otherwise dispose of
(collectively, “Transfer”), or permit any of its Subsidiaries to Transfer, all
or any part of its business or property, except for Transfers (a) of Inventory
in the ordinary course of business; (b) of worn-out or obsolete Equipment that
does not constitute Financed Equipment; and (c) in connection with Permitted
Liens and Permitted Investments.

7.2. Changes in Business, Management, Ownership, or Business Locations.
(a) Engage in or permit any of its Subsidiaries to engage in any business other
than the businesses currently engaged in by Borrowers and such Subsidiary, as
applicable, or reasonably related thereto; (b) liquidate or dissolve; or
(c) (i) have a change in Chief Executive Officer without Borrower’s board of
directors naming a replacement within ninety (90) days, or (ii) enter into any
transaction or series of related transactions in which the equityholders of
Borrowers who were not equityholders immediately prior to the first such
transaction own more than 10% of the equity of Borrowers immediately after
giving effect to such transaction or related series of such transactions (other
than by the sale of Borrowers’ equity securities in a public offering or to
private equity investors so long as Borrowers identify to Bank the private
equity investors prior to the closing of the transaction). No Borrower shall,
without at least thirty (30) days prior written notice to Bank: (1) add any new
offices or business locations, including warehouses (unless such new offices or
business locations contain less than Ten Thousand Dollars ($10,000) in
Borrower’s assets or property), (2) change its jurisdiction of organization,
(3) change its organizational structure or type, (4) change its legal name, or
(5) change any organizational number (if any) assigned by its jurisdiction of
organization.

7.3. Mergers or Acquisitions. Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of another Person. A Subsidiary may merge or
consolidate into another Subsidiary or into Borrowers.

7.4. Indebtedness. Create, incur, assume, or be liable for any Indebtedness, or
permit any Subsidiary to do so, other than Permitted Indebtedness.

7.5. Encumbrance. Create, incur, or allow any Lien on any of its property, or
assign or convey any right to receive income, including the sale of any
Accounts, or permit any of its Subsidiaries to do so, except for Permitted
Liens, permit any Collateral not to be subject to the first priority security
interest granted herein.

7.6. Maintenance of Collateral Accounts. Maintain any Collateral Account except
pursuant to the terms of Section 6.6.(b) hereof.

7.7. Investments; Distributions. (a) Directly or indirectly make any Investment
other than Permitted Investments, or permit any of its Subsidiaries to do so; or
(b) pay any dividends or make any distribution or payment or redeem, retire or
purchase any capital stock.

7.8. Transactions with Affiliates. Directly or indirectly enter into or permit
to exist any material transaction with any Affiliate of any Borrower, except for
transactions that are in the ordinary course of such Borrower’s business, upon
fair and reasonable terms that are no less favorable to such Borrower than would
be obtained in an arm’s length transaction with a non-affiliated Person.

7.9. Subordinated Debt. (a) Make or permit any payment on any Subordinated Debt,
except under the terms of the subordination, intercreditor, or other similar
agreement to which such Subordinated Debt is subject, or (b) amend any provision
in any document relating to the Subordinated Debt which would increase the
amount thereof or adversely affect the subordination thereof to Obligations owed
to Bank.

7.10. Compliance. Become an “investment company” or a company controlled by an
“investment company”, under the Investment Company Act of 1940 or undertake as
one of its important activities extending credit to purchase or carry margin
stock (as defined in Regulation U of the Board of Governors of the Federal
Reserve System), or use the proceeds of any Credit Extension for that purpose;
fail to meet the minimum funding requirements of ERISA, permit a Reportable
Event or Prohibited Transaction, as defined in ERISA, to occur; fail to comply
with the Federal Fair Labor Standards Act or violate any other law or
regulation, if the violation

LOAN AND SECURITY AGREEMENT
Page 12



--------------------------------------------------------------------------------

could reasonably be expected to have a material adverse effect on Borrowers’
business, or permit any of its Subsidiaries to do so; withdraw or permit any
Subsidiary to withdraw from participation in, permit partial or complete
termination of, or permit the occurrence of any other event with respect to, any
present pension, profit sharing and deferred compensation plan which could
reasonably be expected to result in any liability of Borrowers, including any
liability to the Pension Benefit Guaranty Corporation or its successors or any
other governmental agency.

8. EVENTS OF DEFAULT

Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:

8.1. Payment Default. Borrowers fail to (a) make any payment of principal or
interest on any Credit Extension on its due date, or (b) pay any other
Obligations within three (3) Business Days after such Obligations are due and
payable. During the cure period, the failure to cure the payment default is not
an Event of Default (but no Credit Extension will be made during the cure
period);

8.2. Covenant Default.

(a) Borrowers fail or neglect to perform any obligation in Sections 6.2, 6.8
(Subject to Section 8.12), 6.9, or violates any covenant in Section 7; or

(b) Borrowers fail or neglect to perform, keep, or observe any other term,
provision, condition, covenant or agreement contained in this Agreement, any
Loan Documents, and as to any default (other than those specified in this
Section 8) under such other term, provision, condition, covenant or agreement
that can be cured, has failed to cure the default within ten (10) days after the
occurrence thereof; provided, however, that if the default cannot by its nature
be cured within the ten (10) day period or cannot after diligent attempts by
Borrowers be cured within such ten (10) day period, and such default is likely
to be cured within a reasonable time, then Borrowers shall have an additional
period (which shall not in any case exceed thirty (30) days) to attempt to cure
such default, and within such reasonable time period the failure to cure the
default shall not be deemed an Event of Default (but no Credit Extensions shall
be made during such cure period). Grace periods provided under this section
shall not apply, among other things, to financial covenants or any other
covenants set forth in subsection (a) above;

8.3. Material Adverse Change. A Material Adverse Change occurs;

8.4. Attachment. (a) Any material portion of any Borrower’s assets is attached,
seized, levied on, or comes into possession of a trustee or receiver and the
attachment, seizure or levy is not removed in ten (10) days; (b) the service of
process upon Bank seeking to attach, by trustee or similar process, any funds of
Borrowers or of any entity under control of Borrowers (including a Subsidiary)
on deposit with Bank; (c) any Borrower is enjoined, restrained, or prevented by
court order from conducting a material part of its business; (d) a judgment or
other claim in excess of Fifty Thousand Dollars ($50,000) becomes a Lien on any
of Borrowers’ assets; or (e) a notice of lien, levy, or assessment is filed
against any of Borrowers’ assets by any government agency and not paid within
ten (10) days after any Borrower receives notice. These are not Events of
Default if stayed or if a bond is posted pending contest by Borrowers (but no
Credit Extensions shall be made during the cure period);

8.5. Insolvency. Any Borrower is unable to pay its debts (including trade debts)
as they become due or otherwise becomes insolvent; (b) any Borrower begins an
Insolvency Proceeding; or (c) an Insolvency Proceeding is begun against any
Borrower and not dismissed or stayed within thirty (30) days (but no Credit
Extensions shall be made while of any of the conditions described in clause (a)
exist and/or until any Insolvency Proceeding is dismissed);

8.6. Other Agreements. There is a default in any agreement to which any Borrower
or any Guarantor is a party with a third party or parties resulting in a right
by such third party or parties, whether or not exercised, to accelerate the
maturity of any Indebtedness in an amount in excess of Fifty Thousand Dollars
($50,000) or that could have a material adverse effect on Borrowers’ or any
Guarantor’s business;

LOAN AND SECURITY AGREEMENT
Page 13



--------------------------------------------------------------------------------

8.7. Judgments. A judgment or judgments for the payment of money in an amount,
individually or in the aggregate, of at least Fifty Thousand Dollars ($50,000)
(not covered by independent third-party insurance) shall be rendered against any
Borrower and shall remain unsatisfied and unstayed for a period of ten (10) days
after the entry thereof (provided that no Credit Extensions will be made prior
to the satisfaction or stay of such judgment);

8.8. Misrepresentations. Borrowers or any Person acting for Borrowers make any
representation, warranty, or other statement now or later in this Agreement, any
Loan Document or in any writing delivered to Bank or to induce Bank to enter
this Agreement or any Loan Document, and such representation, warranty, or other
statement is incorrect in any material respect when made;

8.9. TWC. If a preliminary order is issued by the Texas Workforce Commission
against any Borrower for an aggregate amount of at least Twenty-Five Thousand
Dollars ($25,000);

8.10. Subordinated Debt. A default or breach occurs under any agreement between
any Borrower and any creditor of such Borrower that signed a subordination,
intercreditor, or other similar agreement with Bank, or any creditor that has
signed such an agreement with Bank breaches any terms of such agreement; or

9. BANK’S RIGHTS AND REMEDIES

9.1. Rights and Remedies. While an Event of Default occurs and continues Bank
may, without notice or demand, do any or all of the following:

(a) declare all Obligations immediately due and payable (but if an Event of
Default described in Section 8.5 occurs all Obligations are immediately due and
payable without any action by Bank);

(b) stop advancing money or extending credit for Borrowers’ benefit under this
Agreement or under any other agreement between any Borrower and Bank;

(c) demand that Borrower (i) deposits cash with Bank in an amount equal to the
aggregate amount of any Letters of Credit remaining undrawn, as collateral
security for the repayment of any future drawings under such Letters of Credit,
and Borrowers shall forthwith deposit and pay such amounts, and (ii) pay in
advance all Letter of Credit fees scheduled to be paid or payable over the
remaining term of any Letters of Credit;

(d) terminate any FX Contracts;

(e) settle or adjust disputes and claims directly with Account Debtors for
amounts on terms and in any order that Bank considers advisable, notify any
Person owing any Borrower money of Bank’s security interest in such funds, and
verify the amount of such account;

(f) make any payments and do any acts it considers necessary or reasonable to
protect the Collateral and/or its security interest in the Collateral. Borrowers
shall assemble the Collateral if Bank requests and make it available as Bank
designates. Bank may enter premises where the Collateral is located, take and
maintain possession of any part of the Collateral, and pay, purchase, contest,
or compromise any Lien which appears to be prior or superior to its security
interest and pay all expenses incurred. Borrowers grant Bank a license to enter
and occupy any of its premises, without charge, to exercise any of Bank’s rights
or remedies;

(g) apply to the Obligations any (i) balances and deposits of any Borrower it
holds, or (ii) any amount held by Bank owing to or for the credit or the account
of any Borrower;

(h) ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell the Collateral. Bank is hereby granted a
non-exclusive, royalty-free license or other right to use, without charge,
Borrowers’ labels, patents, copyrights, mask works, rights of use of any name,
trade secrets, trade names, trademarks, service marks, and advertising matter,
or any similar property as it pertains to the Collateral, in completing
production of, advertising for sale, and selling any Collateral and, in
connection with Bank’s exercise of its rights under this Section, Borrowers’
rights under all licenses and all franchise agreements inure to Bank’s benefit;

LOAN AND SECURITY AGREEMENT
Page 14



--------------------------------------------------------------------------------

(i) place a “hold” on any account maintained with Bank and/or deliver a notice
of exclusive control, any entitlement order, or other directions or instructions
pursuant to any Control Agreement or similar agreements providing control of any
Collateral;

(j) demand and receive possession of Borrowers’ Books; and

(k) exercise all rights and remedies available to Bank under the Loan Documents
or at law or equity, including all remedies provided under the Code (including
disposal of the Collateral pursuant to the terms thereof).

9.2. Power of Attorney. Borrowers hereby irrevocably appoint Bank as their
lawful attorney-in-fact, exercisable upon the occurrence and during the
continuance of an Event of Default, to: (a) endorse any Borrower’s name on any
checks or other forms of payment or security; (b) sign any Borrower’s name on
any invoice or bill of lading for any Account or drafts against Account Debtors;
(c) settle and adjust disputes and claims about the Accounts directly with
Account Debtors, for amounts and on terms Bank determines reasonable; (d) make,
settle, and adjust all claims under Borrowers’ insurance policies; (e) pay,
contest or settle any Lien, charge, encumbrance, security interest, and adverse
claim in or to the Collateral, or any judgment based thereon, or otherwise take
any action to terminate or discharge the same; and (f) transfer the Collateral
into the name of Bank or a third party as the Code permits. Borrowers hereby
appoint Bank as their lawful attorney-in-fact to sign any Borrower’s name on any
documents necessary to perfect or continue the perfection of any security
interest regardless of whether an Event of Default has occurred until all
Obligations have been satisfied in full and Bank is under no further obligation
to make Credit Extensions hereunder. Bank’s foregoing appointment as Borrowers’
attorney in fact, and all of Bank’s rights and powers, coupled with an interest,
are irrevocable until all Obligations have been fully repaid and performed and
Bank’s obligation to provide Credit Extensions terminates.

9.3. Accounts Verification; Collection. Whether or not an Event of Default has
occurred and is continuing, Bank may notify any Person owing any Borrower money
of Bank’s security interest in such funds and verify the amount of such account.
After the occurrence of an Event of Default, any amounts received by any
Borrower shall be held in trust by such Borrower for Bank, and, if requested by
Bank, such Borrower shall immediately deliver such receipts to Bank in the form
received from the Account Debtor, with proper endorsements for deposit.

9.4. Protective Payments. If Borrowers fail to obtain the insurance called for
by Section 6.5 or fail to pay any premium thereon or fails to pay any other
amount which any Borrower is obligated to pay under this Agreement or any other
Loan Document, Bank may obtain such insurance or make such payment, and all
amounts so paid by Bank are Bank Expenses and immediately due and payable,
bearing interest at the then highest applicable rate, and secured by the
Collateral. Bank will make reasonable efforts to provide Borrowers with notice
of Bank obtaining such insurance at the time it is obtained or within a
reasonable time thereafter. No payments by Bank are deemed an agreement to make
similar payments in the future or Bank’s waiver of any Event of Default.

9.5. Application of Payments and Proceeds. Unless an Event of Default has
occurred and is continuing, Bank shall apply any funds in its possession,
whether from Borrowers account balances, payments, or proceeds realized as the
result of any collection of Accounts or other disposition of the Collateral,
first, to Bank Expenses, including without limitation, the reasonable costs,
expenses, liabilities, obligations and attorneys’ fees incurred by Bank in the
exercise of its rights under this Agreement; second, to the interest due upon
any of the Obligations; and third, to the principal of the Obligations and any
applicable fees and other charges, in such order as Bank shall determine in its
sole discretion. Any surplus shall be paid to Borrowers or other Persons legally
entitled thereto; Borrowers shall remain liable to Bank for any deficiency. If
an Event of Default has occurred and is continuing, Bank may apply any funds in
its possession, whether from Borrower account balances, payments, proceeds
realized as the result of any collection of Accounts or other disposition of the
Collateral, or otherwise, to the Obligations in such order as Bank shall
determine in its sole discretion. Any surplus shall be paid to Borrowers or to
other Persons legally entitled thereto; Borrowers shall remain liable to Bank
for any deficiency. If Bank, in its good faith business judgment, directly or
indirectly enters into a deferred payment or other credit transaction with any
purchaser at any sale of Collateral, Bank shall have the option, exercisable at
any time, of either reducing the Obligations by the principal amount of the
purchase price or deferring the reduction of the Obligations until the actual
receipt by Bank of cash therefor.

LOAN AND SECURITY AGREEMENT
Page 15



--------------------------------------------------------------------------------

9.6. Bank’s Liability for Collateral. So long as Bank complies with reasonable
banking practices regarding the safekeeping of the Collateral in the possession
or under the control of Bank, Bank shall not be liable or responsible for: (a)
the safekeeping of the Collateral; (b) any loss or damage to the Collateral; (c)
any diminution in the value of the Collateral; or (d) any act or default of any
carrier, warehouseman, bailee, or other Person. Borrowers bear all risk of loss,
damage or destruction of the Collateral.

9.7. No Waiver; Remedies Cumulative. Bank’s failure, at any time or times, to
require strict performance by any Borrower of any provision of this Agreement or
any other Loan Document shall not waive, affect, or diminish any right of Bank
thereafter to demand strict performance and compliance herewith or therewith. No
waiver hereunder shall be effective unless signed by Bank and then is only
effective for the specific instance and purpose for which it is given. Bank’s
rights and remedies under this Agreement and the other Loan Documents are
cumulative. Bank has all rights and remedies provided under the Code, by law, or
in equity. Bank’s exercise of one right or remedy is not an election, and Bank’s
waiver of any Event of Default is not a continuing waiver. Bank’s delay in
exercising any remedy is not a waiver, election, or acquiescence.

9.8. Demand Waiver. Borrowers waive demand, notice of default or dishonor,
notice of payment and nonpayment, notice of any default, nonpayment at maturity,
release, compromise, settlement, extension, or renewal of accounts, documents,
instruments, chattel paper, and guarantees held by Bank on which any Borrower is
liable.

10. NOTICES AND WAIVERS

10.1. Notices. All notices, consents, requests, approvals, demands, or other
communication (collectively, “Communication”) by any party to this Agreement or
any other Loan Document must be in writing and shall be deemed to have been
validly served, given, or delivered: (a) upon the earlier of actual receipt and
three (3) Business Days after deposit in the U.S. mail, first class, registered
or certified mail return receipt requested, with proper postage prepaid; (b)
upon transmission, when sent by electronic mail or facsimile transmission; (c)
one (1) Business Day after deposit with a reputable overnight courier with all
charges prepaid; or (d) when delivered, if hand-delivered by messenger, all of
which shall be addressed to the party to be notified and sent to the address,
facsimile number, or email address indicated below. Bank or Borrowers may change
its address or facsimile number by giving the other party written notice thereof
in accordance with the terms of this Section 10.

  If to Borrowers: Healthaxis, Inc.
7301 State Highway 161, Suite 300
Irving, Texas 75039
Attn: Chief Financial Officer
Fax: (972) 443-5004           Healthaxis, Ltd.
7301 State Highway 161, Suite 300
Irving, Texas 75039
Attn: Chief Financial Officer
Fax: (972) 443-5004           Healthaxis Imaging Services, LLC
7301 State Highway 161, Suite 300
Irving, Texas 75039
Attn: Chief Financial Officer
Fax: (972) 443-5004



LOAN AND SECURITY AGREEMENT
Page 16



--------------------------------------------------------------------------------


  If to Bank: Silicon Valley Bank
14185 North Dallas Parkway, Suite 780
Dallas, TX 75254
Attn: Robert Sureck
Fax: 972-387-0782

10.2. Subrogation and Similar Rights. Notwithstanding any other provision of
this Agreement or any other document related to this Agreement, until payment to
Bank in full and performance of all Obligations, each Borrower irrevocably
waives all rights that it may have at law or in equity (including, without
limitation, any law subrogating the Borrower to the rights of Bank under this
Agreement) to seek contribution, indemnification, or any other form of
reimbursement from any other Borrower, or any other entity now or hereafter
primarily or secondarily liable for any of the Obligations, for any payment made
by the Borrower with respect to the Obligations in connection with this
Agreement or otherwise and all rights that it might have to benefit from, or to
participate in, any security for the Obligations as a result of any payment made
by the Borrower with respect to the Obligations in connection with this
Agreement or otherwise. Any agreement providing for indemnification,
reimbursement or any other arrangement prohibited under this Section 10.2 shall
be null and void. If any payment is made to a Borrower in contravention of this
Section 10.2, such Borrower shall hold such payment in trust for Bank and such
payment shall be promptly delivered to Bank for application to the Obligations,
whether matured or unmatured.

10.3. Waivers of Notice. Each Borrower waives notice of acceptance hereof;
notice of the existence, creation or acquisition of any of the Obligations;
notice of an Event of Default; notice of the amount of the Obligations
outstanding at any time; notice of intent to accelerate; notice of acceleration;
notice of any adverse change in the financial condition of any other Borrower or
of any other fact that might increase the Borrowers’ risk; presentment for
payment; demand; protest and notice thereof as to any instrument; default; and
all other notices and demands to which the Borrower would otherwise be entitled.
Each Borrower waives any defense arising from any defense of any other Borrower,
or by reason of the cessation from any cause whatsoever of the liability of any
other Borrower. Bank’s failure at any time to require strict performance by any
Borrower of any provision of this Agreement shall not waive, alter or diminish
any right of Bank thereafter to demand strict compliance and performance
therewith. Nothing contained herein shall prevent Bank from foreclosing on the
lien of any deed of trust, mortgage or other security instrument, or exercising
any rights available thereunder, and the exercise of any such rights shall not
constitute a legal or equitable discharge of any Borrower. Each Borrower also
waives any defense arising from any act or omission of Bank that changes the
scope of the Borrowers’ risks hereunder. Each Borrower hereby waives any right
to assert against Bank any defense (legal or equitable), setoff, counterclaim,
or claims that such Borrower individually may now or hereafter have against
another Borrower or any other entity liable to Borrower with respect to the
Obligations in any manner or whatsoever until the Obligations are paid in full
to Bank.

10.4. Subrogation Defenses. Each Borrower waives the benefits, if any, of any
statutory or common law rule that may permit a borrower to assert any defenses
of a surety or guarantor, or that may give a borrower the right to require a
senior creditor to marshal assets, and Borrower agrees that it shall not assert
any such defenses or rights.

10.5. Right to Settle, Release.

(a) The liability of Borrower hereunder shall not be diminished by (i) any
agreement, understanding or representation that any of the Obligations is or was
to be guaranteed by another entity or secured by other property, or (ii) any
release or unenforceability, whether partial or total, or rights, if any, which
Borrower may now or hereafter have against any other entity, including another
Borrower, or property with respect to any of the Obligations.

(b) Without notice to any Borrower and without affecting the liability of any
Borrower hereunder, Bank may (i) compromise, settle, renew, extend the time for
payment, change the manner or terms of payment, discharge the performance of,
decline to enforce, or release all or any of the Obligations with respect to a
Borrower, (ii) grant other indulgences to a Borrower in respect of the
Obligations, (iii) modify in any manner any documents, relating to the
Obligations with respect to a Borrower, (iv) release, surrender or exchange

LOAN AND SECURITY AGREEMENT
Page 17



--------------------------------------------------------------------------------

any deposits or other property securing the Obligations, whether pledged by a
Borrower or any other entity, or (v) compromise, settle renew, or extend the
time for payment, discharge the performance of, decline to enforce, or release
all or any obligations of any guarantor, endorser or other entity who is now or
may hereafter be liable with respect to any of the Obligations.

11. CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER

Texas law governs the Loan Documents without regard to principles of conflicts
of law. Borrowers and Bank each submit to the exclusive jurisdiction of the
State and Federal courts in Texas; provided, however, that nothing in this
Agreement shall be deemed to operate to preclude Bank from bringing suit or
taking other legal action in any other jurisdiction to realize on the Collateral
or any other security for the Obligations, or to enforce a judgment or other
court order in favor of Bank. Borrowers expressly submit and consent in advance
to such jurisdiction in any action or suit commenced in any such court, and
Borrowers hereby waive any objection that they may have based upon lack of
personal jurisdiction, improper venue, or forum non conveniens and hereby
consents to the granting of such legal or equitable relief as is deemed
appropriate by such court. Borrowers hereby waive personal service of the
summons, complaints, and other process issued in such action or suit and agree
that service of such summons, complaints, and other process may be made by
registered or certified mail addressed to Borrowers at the address set forth in
Section 10 of this Agreement and that service so made shall be deemed completed
upon the earlier to occur of any Borrower’s actual receipt thereof or three (3)
days after deposit in the U.S. mails, proper postage prepaid.

BORROWERS AND BANK EACH WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE
OF ACTION ARISING OUT OF OR BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY
CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER
CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS
AGREEMENT. EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL AND, BY ITS
EXECUTION OF THIS AGREEMENT CONFIRMS THAT IT KNOWINGLY AND VOLUNTARILY WAIVES
ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH COUNSEL.

12. GENERAL PROVISIONS

12.1. Successors and Assigns. This Agreement binds and is for the benefit of the
successors and permitted assigns of each party. No Borrower may assign this
Agreement or any rights or obligations under it without Bank’s prior written
consent (which may be granted or withheld in Bank’s discretion). Bank has the
right, without the consent of or notice to Borrowers, to sell, transfer,
negotiate, or grant participation in all or any part of, or any interest in,
Bank’s obligations, rights, and benefits under this Agreement and the other Loan
Documents.

12.2. Indemnification. BORROWERS WILL INDEMNIFY, DEFEND AND HOLD HARMLESS BANK
AND ITS OFFICERS, EMPLOYEES AND AGENTS AGAINST: (A) ALL OBLIGATIONS, DEMANDS,
CLAIMS, AND LIABILITIES ASSERTED BY ANY OTHER PARTY IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS; AND (B) ALL LOSSES OR BANK
EXPENSES INCURRED, OR PAID BY BANK FROM, FOLLOWING, OR CONSEQUENTIAL TO
TRANSACTIONS BETWEEN BANK AND BORROWERS (INCLUDING REASONABLE ATTORNEYS’ FEES
AND EXPENSES), EXCEPT FOR LOSSES CAUSED BY BANK’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT. THE FOREGOING INDEMNITY BINDS BORROWERS TO INDEMNIFY BANK AND ITS
OFFICERS, EMPLOYEES AND AGENTS FOR ITS OWN NEGLIGENCE (WHETHER SOLE,
COMPARATIVE, CONTRIBUTORY OR OTHERWISE, BUT NOT GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT) AND THAT OF ITS OFFICERS, EMPLOYEES, AGENTS AND CONTRACTORS, AS WELL
AS ANY LIABILITY ARISING BY VIRTUE OF ANY SUCH PERSON’S STRICT LIABILITY.

12.3. Limitation of Actions. Any claim or cause of action by Borrowers against
Bank, its directors, officers, employees, agents, accountants, attorneys, or any
other Person affiliated with or representing Bank based upon, arising from, or
relating to this Loan Agreement or any other Loan Document, or any other
transaction contemplated hereby or thereby or relating hereto or thereto, or any
other matter, cause or thing whatsoever, occurred, done, omitted or suffered to
be done by Bank, its directors, officers, employees, agents, accountants or

LOAN AND SECURITY AGREEMENT
Page 18



--------------------------------------------------------------------------------

attorneys, shall be barred unless asserted by Borrowers by the commencement of
an action or proceeding in a court of competent jurisdiction by (a) the filing
of a complaint within one year from the earlier of (i) the date any of any
Borrower’s officers or directors had knowledge of the first act, the occurrence
or omission upon which such claim or cause of action, or any part thereof, is
based, or (ii) the date this Agreement is terminated, and (b) the service of a
summons and complaint on an officer of Bank, or on any other person authorized
to accept service on behalf of Bank, within thirty (30) days thereafter.
Borrowers agree that such one-year period is a reasonable and sufficient time
for Borrowers to investigate and act upon any such claim or cause of action. The
one-year period provided herein shall not be waived, tolled, or extended except
by the written consent of Bank in its sole discretion. This provision shall
survive any termination of this Loan Agreement or any other Loan Document.

12.4. Time of Essence. Time is of the essence for the performance of all
Obligations in this Agreement.

12.5. Severability of Provisions. Each provision of this Agreement is severable
from every other provision in determining the enforceability of any provision.

12.6. Amendments in Writing; Integration. All amendments to this Agreement must
be in writing signed by Bank and Borrowers. This Agreement and the Loan
Documents represent the entire agreement about this subject matter and supersede
prior negotiations or agreements. All prior agreements, understandings,
representations, warranties, and negotiations between the parties about the
subject matter of this Agreement and the Loan Documents merge into this
Agreement and the Loan Documents.

12.7. Counterparts. This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, are an original, and all taken together, constitute one
Agreement.

12.8. Survival. All covenants, representations and warranties made in this
Agreement continue in full force until this Agreement has terminated pursuant to
its terms and all Obligations (other than inchoate indemnity obligations and any
other obligations which, by their terms, are to survive the termination of this
Agreement) have been satisfied. The obligation of Borrowers in Section 12.2 to
indemnify Bank shall survive until the statute of limitations with respect to
such claim or cause of action shall have run.

12.9. Confidentiality. In handling any confidential information, Bank shall
exercise the same degree of care that it exercises for its own proprietary
information, but disclosure of information may be made: (a) to Bank’s
Subsidiaries or Affiliates; (b) to prospective transferees or purchasers of any
interest in the Credit Extensions (provided, however, Bank shall use
commercially reasonable efforts to obtain such prospective transferee’s or
purchaser’s agreement to the terms of this provision); (c) as required by law,
regulation, subpoena, or other order; (d) to Bank’s regulators or as otherwise
required in connection with Bank’s examination or audit; and (e) as Bank
considers appropriate in exercising remedies under this Agreement. Confidential
information does not include information that either: (i) is in the public
domain or in Bank’s possession when disclosed to Bank, or becomes part of the
public domain after disclosure to Bank; or (ii) is disclosed to Bank by a third
party, if Bank does not know that the third party is prohibited from disclosing
the information. Notwithstanding anything contained herein to the contrary, the
term “confidential information” shall not include, and Bank may disclose without
limitation of any kind, any information with respect to the “tax treatment” and
“tax structure” (in each case within the meaning of Treasury Regulation Section
1.6011-4) of the transactions contemplated hereby and all materials of any kind
(including opinions or other tax analysis) that are provided to Bank relating to
such tax treatment or tax structure.

12.10. Attorneys’ Fees, Costs and Expenses. In any action or proceeding between
Borrowers and Bank arising out of or relating to the Loan Documents, the
prevailing party shall be entitled to recover its reasonable attorneys’ fees and
other costs and expenses incurred, in addition to any other relief to which it
may be entitled.

12.11. Qualified Commercial Loan Certification. Borrowers hereby certify to Bank
that:

(a) Borrowers have been advised by Bank to seek the advice of an attorney and
accountant in connection with the loans evidenced by this Agreement;

LOAN AND SECURITY AGREEMENT
Page 19



--------------------------------------------------------------------------------

(b) Borrowers have had the opportunity to seek the advice of an attorney and
accountant of Borrowers’ choice in connection with the loans evidenced by this
Agreement.

13. DEFINITIONS

13.1. Definitions. As used in this Agreement, the following terms have the
following meanings:

“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Borrower.

“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.

“Advance” or “Advances” means an advance (or advances) under the Revolving Line.

“Affiliate” of any Person is a Person that owns or controls directly or
indirectly the Person, any Person that controls or is controlled by or is under
common control with the Person, and each of that Person’s senior executive
officers, directors, partners and, for any Person that is a limited liability
company, that Person’s managers and members. “Agreement” is defined in the
preamble hereof.

“Assignment of Note” is that certain Assignment of Note to be executed by and
between Borrower and Bank upon the execution of the Implementation Note.

“Availability Amount” is (a) the lesser of (i) the Revolving Line or (ii) the
Borrowing Base minus (b) the outstanding principal balance of any Advances
(including any amounts used for Other Services).

“Bank” is defined in the preamble hereof.

“Bank Expenses” are all audit fees and expenses, costs, and expenses (including
reasonable attorneys’ fees and expenses) for preparing, negotiating,
administering, defending and enforcing the Loan Documents (including, without
limitation, those incurred in connection with appeals or Insolvency Proceedings)
or otherwise incurred with respect to Borrower.

“Borrower” and “Borrowers” are defined in the preamble hereof

“Borrower’s Books” are all Borrower’s books and records including ledgers,
federal and state tax returns, records regarding Borrower’s assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.

“Borrowing Base” is the sum of (a) eighty percent (80%) of Eligible Accounts,
plus (b) the lesser of (i) eighty percent (80%) of the value of Borrower’s
earned but unbilled Accounts or (ii) $500,000, plus (c) the lesser of (i) eighty
percent (80%) of the amount of all HealthMarkets Accounts, minus the subsequent
month payment of the HealthMarkets Debt and the amount of any account payable
owed to HealthMarkets, or (ii) $150,000, all as determined by Bank from
Borrower’s most recent Borrowing Base Certificate; provided, however, that Bank
may lower the percentage of the Borrowing Base after performing an audit of
Borrower’s Collateral. Upon satisfaction of the conditions contained in Section
3.5, the Borrowing Base shall also include the lesser of (i) eighty percent
(80%) of the balance of the Implementation Note or (ii) $500,000.
Notwithstanding the foregoing, upon Borrower achieving two (2) consecutive
fiscal quarters in which Borrower’s EBITDA exceeds $1.00 for each such quarter,
(x) the amount set forth above in clause (b)(ii) shall automatically be
increased from $500,000 to $1,000,000, and (y) the amount in clause (c)(ii)
shall be deleted.

“Borrowing Base Certificate” is that certain certificate in the form attached
hereto as Exhibit D.

LOAN AND SECURITY AGREEMENT
Page 20



--------------------------------------------------------------------------------

“Borrowing Resolutions” are, with respect to any Person, those resolutions
substantially in the form attached hereto as Exhibits E-1, E-2 and E-3.

“Business Day” is any day that is not a Saturday, Sunday or a day on which Bank
is closed.

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc., (c) Bank’s certificates of deposit
issued maturing no more than one (1) year after issue.

“Implementation Note” is that certain promissory note to be executed in October
2006 by a specific customer as disclosed to, and approved by, Bank and payable
to the borrower.

“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of Texas; provided, that, to the extent that
the Code is used to define any term herein or in any Loan Document and such term
is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, or priority of, or remedies with
respect to, Bank’s Lien on any Collateral is governed by the Uniform Commercial
Code in effect in a jurisdiction other than the State of Texas, the term “Code”
shall mean the Uniform Commercial Code as enacted and in effect in such other
jurisdiction solely for purposes on the provisions thereof relating to such
attachment, perfection, priority, or remedies and for purposes of definitions
relating to such provisions.

“Collateral” is any and all properties, rights and assets of Borrower described
on Exhibit A.

“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account.

“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.

“Communication” is defined in Section 10.

“Compliance Certificate” is that certain certificate in the form attached hereto
as Exhibit F.

“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation directly
or indirectly guaranteed, endorsed, co-made, discounted or sold with recourse by
that Person, or for which that Person is directly or indirectly liable; (b) any
obligations for undrawn letters of credit for the account of that Person; and
(c) all obligations from any interest rate, currency or commodity swap
agreement, interest rate cap or collar agreement, or other agreement or
arrangement designated to protect a Person against fluctuation in interest
rates, currency exchange rates or commodity prices; but “Contingent Obligation”
does not include endorsements in the ordinary course of business. The amount of
a Contingent Obligation is the stated or determined amount of the primary
obligation for which the Contingent Obligation is made or, if not determinable,
the maximum reasonably anticipated liability for it determined by the Person in
good faith; but the amount may not exceed the maximum of the obligations under
any guarantee or other support arrangement.

“Control Agreement” is any control agreement entered into among the depository
institution at which Borrower maintains a Deposit Account or the securities
intermediary or commodity intermediary at which Borrower maintains a Securities
Account or a Commodity account, Borrower, and Bank pursuant to which Bank
obtains control (within the meaning of the Code) over such Deposit Account,
Securities Account, or Commodity Account.

“Credit Extension” is any Advance, Equipment Advance, or any other extension of
credit by Bank for Borrower’s benefit.

LOAN AND SECURITY AGREEMENT
Page 21



--------------------------------------------------------------------------------

“Current Assets” are amounts that under GAAP should be included on that date as
current assets on Borrower’s consolidated balance sheet.

“Current Liabilities” are all obligations and liabilities of Borrower to Bank,
plus, without duplication, the aggregate amount of Borrower’s Total Liabilities
that mature within one (1) year.

“Debt Service” means, as of the last day of any period, principal and interest
of Indebtedness of Borrower and its Subsidiaries determined on a consolidated
basis due within such period.

“Default” means any event which with notice or passage of time or both, would
constitute an Event of Default.

“Default Rate” is defined in Section 2.3(b).

“Deferred Revenue” is all amounts received or invoiced in advance of performance
under contracts and not yet recognized as revenue.

“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.

“Designated Deposit Account” is Borrower’s deposit account, account number
_____________, maintained with Bank.

“Dollars,” “dollars” and “$” each mean lawful money of the United States.

“Draw Period” is the period of time from the Effective Date through the earliest
to occur of (a) March 31, 2007, (b) an Event of Default, or (c) the existence of
any Default.

“EBITDA” shall mean (a) Net Income, plus (b) Interest Expense, plus (c) to the
extent deducted in the calculation of Net Income, depreciation expense and
amortization expense, plus (d) income tax expense, minus (e) capitalized costs
related to software development and customer startup activities.

“Effective Date” is the date Bank executes this Agreement and as indicated on
the signature page hereof.

“Eligible Accounts” are Accounts which arise in the ordinary course of
Borrower’s business that meet all Borrower’s representations and warranties in
Section 5.3. Bank reserves the right at any time and from time to time after the
Effective Date, to adjust any of the criteria set forth below and to establish
new criteria in its good faith business judgment. Unless Bank agrees otherwise
in writing, Eligible Accounts shall not include:

(a) Accounts that the Account Debtor has not paid within ninety (90) days of
invoice date other than Accounts that a specific Account Debtor separately
disclosed to Bank, has not paid within one hundred twenty (120) days from
invoice date; provided, that Accounts from that specific Account Debtor may not
be more than thirty (30) days past due;

(b) Accounts owing from an Account Debtor, twenty-five percent (25%) or more of
whose Accounts have not been paid within ninety (90) days of invoice date other
than Accounts that a specific Account Debtor separately disclosed to Bank, has
not paid within one hundred twenty (120) days from invoice date; provided, that
Accounts from that specific Account Debtor may not be more than thirty (30 days
past due;

(c) Credit balances over ninety (90) days from invoice date;

(d) Accounts owing from an Account Debtor, including Affiliates, whose total
obligations to Borrower exceed thirty-five (35%) of all Accounts, for the
amounts that exceed that percentage, unless Bank approves in writing;

LOAN AND SECURITY AGREEMENT
Page 22



--------------------------------------------------------------------------------

(e) Accounts owing from an Account Debtor which does not have its principal
place of business in the United States;

(f) Accounts owing from an Account Debtor which is a federal, state or local
government entity or any department, agency, or instrumentality thereof;

(g) Accounts owing from an Account Debtor to the extent that Borrower is
indebted or obligated in any manner to the Account Debtor (as creditor, lessor,
supplier or otherwise - sometimes called “contra” accounts, accounts payable,
customer deposits or credit accounts), with the exception of (i) customary
credits, adjustments and/or discounts given to an Account Debtor by Borrower in
the ordinary course of its business, and (ii) the Accounts owing from
HealthMarkets;

(h) Accounts for demonstration or promotional equipment, or in which goods are
consigned, or sold on a “sale guaranteed”, “sale or return”, “sale on approval”,
“bill and hold”, or other terms if Account Debtor’s payment may be conditional;

(i) Accounts for which the Account Debtor is Borrower’s Affiliate, officer,
employee, or agent;

(j) Accounts in which the Account Debtor disputes liability or makes any claim
(but only up to the disputed or claimed amount), or if the Account Debtor is
subject to an Insolvency Proceeding, or becomes insolvent, or goes out of
business;

(k) Accounts owing from an Account Debtor with respect to which Borrower has
received deferred revenue (but only to the extent of such deferred revenue),
except for Accounts for which an invoice is delivered prior to services being
rendered by Borrower in an aggregate amount not to exceed $250,000;

(l) Accounts for which Bank in its good faith business judgment determines
collection to be doubtful;

(m) other Accounts Bank deems ineligible in the exercise of its good faith
business judgment.

“Eligible Equipment” is (a) general purpose computer equipment, office
equipment, test and laboratory equipment, furnishings, subject to the
limitations set forth herein, and (b) Other Equipment that complies with all of
Borrower’s representations and warranties to Bank and which is acceptable to
Bank in all respects and in which Bank has a first priority Lien.

“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.

“Equipment Advance” is defined in Section 2.1.3.

“Equipment Line” is an Equipment Advance or Equipment Advances in an aggregate
amount of up to $750,000 outstanding at any time.

“Equipment Maturity Date” is the earliest of (a) September 1, 2009 or (b) the
occurrence of an Event of Default.

“ERISA” is the Employment Retirement Income Security Act of 1974, and its
regulations.

“Event of Default” is defined in Section 8.

“Event of Loss” is defined in Section 2.1.3(c).

LOAN AND SECURITY AGREEMENT
Page 23



--------------------------------------------------------------------------------

“Financed Equipment” is all present and future Eligible Equipment in which
Borrower has any interest, the purchase of which is financed by an Equipment
Advance.

“Foreign Currency” means lawful money of a country other than the United States.

“Funding Date” is any date on which a Credit Extension is made to or on account
of Borrower which shall be a Business Day.

“FX Business Day” is any day when (a) Bank’s Foreign Exchange Department is
conducting its normal business and (b) the Foreign Currency being purchased or
sold by Borrower is available to Bank from the entity from which Bank shall buy
or sell such Foreign Currency.

“FX Forward Contract” is defined in Section 2.1.2(b).

“FX Reserve” is defined in Section 2.1.2(b).

“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination.

“General Intangibles” is all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, all copyright rights, copyright
applications, copyright registrations and like protections in each work of
authorship and derivative work, whether published or unpublished, any patents,
trademarks, service marks and, to the extent permitted under applicable law, any
applications therefor, whether registered or not, any trade secret rights,
including any rights to unpatented inventions, payment intangibles, royalties,
contract rights, goodwill, franchise agreements, purchase orders, customer
lists, route lists, telephone numbers, domain names, claims, income and other
tax refunds, security and other deposits, options to purchase or sell real or
personal property, rights in all litigation presently or hereafter pending
(whether in contract, tort or otherwise), insurance policies (including without
limitation key man, property damage, and business interruption insurance),
payments of insurance and rights to payment of any kind.

“Guarantor” is any present or future guarantor of the Obligations.

“HealthMarkets” is HealthMarkets LLC, a subsidiary of HealthMarkets, Inc,
formerly known as UICI.

“HealthMarkets Debt” is Borrower’s Indebtedness to HealthMarkets evidenced by
that certain promissory note dated July 31, 2006 by Borrower and payable to the
order of HealthMarkets.

“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and (d)
Contingent Obligations. “Insolvency Proceeding” is any proceeding by or against
any Person under the United States Bankruptcy Code, or any other bankruptcy or
insolvency law, including assignments for the benefit of creditors,
compositions, extensions generally with its creditors, or proceedings seeking
reorganization, arrangement, or other relief.

“Interest Expense” means for any fiscal period, interest expense (whether cash
or non-cash) determined in accordance with GAAP for the relevant period ending
on such date, including, in any event, interest expense with respect to any
Credit Extension and other Indebtedness of Borrower [and its Subsidiaries],
including, without limitation or duplication, all commissions, discounts, or
related amortization and other fees and charges with respect to letters of
credit and bankers’ acceptance financing and the net costs associated with
interest rate swap, cap, and similar arrangements, and the interest portion of
any deferred payment obligation (including leases of all types).

LOAN AND SECURITY AGREEMENT
Page 24



--------------------------------------------------------------------------------

“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of Borrower’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.

“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.

“Investor Support” means it is the clear intention of Borrower’s investors to
continue to fund the Borrower in the amounts and timeframe necessary to enable
Borrower to satisfy the Obligations as they become due and payable.

“IP Agreement” is that certain Intellectual Property Security Agreement executed
and delivered by Borrower to Bank dated as of the effective date

“Letter of Credit” means a standby letter of credit issued by Bank or another
institution based upon an application, guarantee, indemnity or similar agreement
on the part of Bank as set forth in Section 2.1.2.

“Letter of Credit Application” is defined in Section 2.1.2(a).

“Letter of Credit Reserve” has the meaning set forth in Section 2.1.2(a).

“Lien” is a mortgage, lien, deed of trust, charge, pledge, security interest or
other encumbrance.

“Loan Amount” in respect of each Equipment Advance is the original principal
amount of such Equipment Advance.

“Loan Documents” are, collectively, this Agreement, the Perfection Certificates,
the IP Agreements, the Subordination Agreements, any note, or notes or
guaranties executed by Borrower or any Guarantor, and any other present or
future agreement between Borrower and/or for the benefit of Bank in connection
with this Agreement, all as amended, restated, or otherwise modified.

“Loan Supplement” is attached as Exhibit C.

“Material Adverse Change” is (a) a material impairment in the perfection or
priority of Bank’s Lien in the Collateral or in the value of such Collateral;
(b) a material adverse change in the business, operations, or condition
(financial or otherwise) of Borrower; (c) a material impairment of the prospect
of repayment of any portion of the Obligations; or (d) Bank determines, based
upon information available to it and in its reasonable judgment, that there is a
reasonable likelihood that Borrower shall fail to comply with one or more of the
financial covenants in Section 6 during the next succeeding financial reporting
period.

“Maximum Lawful Rate” is the maximum rate of interest and the term “Maximum
Lawful Amount” means the maximum amount of interest that is permissible under
applicable state or federal laws for the type of loan evidenced by the Loan
Documents. If the Maximum Lawful Rate is increased by statute or other
governmental action after the Effective Date, then the new Maximum Lawful Rate
will be applicable to the payments from the effective date of the rate change,
unless otherwise prohibited by law.

“Net Income” means, as calculated on a consolidated basis for Borrower and its
Subsidiaries for any period as at any date of determination, the net profit (or
loss), after provision for taxes, of Borrower and its Subsidiaries for such
period taken as a single accounting period.

“Obligations” are Borrower’s obligation to pay when due any debts, principal,
interest, Bank Expenses and other amounts Borrower owes Bank now or later,
whether under this Agreement, the Loan Documents, or otherwise, including,
without limitation, all obligations relating to letters of credit, cash
management services, and foreign

LOAN AND SECURITY AGREEMENT
Page 25



--------------------------------------------------------------------------------

exchange contracts, if any, and including interest accruing after Insolvency
Proceedings begin and debts, liabilities, or obligations of Borrower assigned to
Bank, and the performance of Borrower’s duties under the Loan Documents.

“Operating Documents” are, for any Person, such Person’s formation documents, as
certified with the Secretary of State of such Person’s state of formation on a
date that is no earlier than 30 days prior to the Effective Date, and, (a) if
such Person is a corporation, its bylaws in current form, (b) if such Person is
a limited liability company, its limited liability company agreement (or similar
agreement), and (c) if such Person is a partnership, its partnership agreement
(or similar agreement), each of the foregoing with all current amendments or
modifications thereto.

“Other Equipment” is leasehold improvements, intangible property such as
computer software and software licenses, equipment specifically designed or
manufactured for Borrower, other intangible property, limited use property and
other similar property and soft costs approved by Bank, including taxes,
shipping, warranty charges, freight discounts and installation expenses.

“Other Services Sublimit” is an amount up to $500,000.

“Payment/Advance Form” is that certain form attached hereto as Exhibit B.

“Perfection Certificate” is defined in Section 5.1.

“Permitted Indebtedness” is:

(a) Borrower’s Indebtedness to Bank under this Agreement and the other Loan
Documents;

(b) Indebtedness existing on the Effective Date and shown on the Perfection
Certificate;

(c) Subordinated Debt;

(d) unsecured Indebtedness to trade creditors incurred in the ordinary course of
business;

(e) Indebtedness incurred as a result of endorsing negotiable instruments
received in the ordinary course of business;

(f) Indebtedness in an aggregate principal amount not to exceed $50,000 secured
by Permitted Liens; and

(g) extensions, refinancings, modifications, amendments and restatements of any
items of Permitted Indebtedness (a) through (f) above, provided that the
principal amount thereof is not increased or the terms thereof are not modified
to impose more burdensome terms upon Borrower or its Subsidiary, as the case may
be.

“Permitted Investments” are:

(h) Investments shown on the Perfection Certificate and existing on the
Effective Date;

(i) Cash Equivalents;

(j) Investments consisting of the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of
Borrower;

LOAN AND SECURITY AGREEMENT
Page 26



--------------------------------------------------------------------------------

(k) Investments consisting of deposit accounts in which Bank has a perfected
security interest;

(l) Investments accepted in connection with Transfers permitted by Section 7.1;

(m) Investments of Subsidiaries in or to other Subsidiaries or Borrower and
Investments by Borrower in Subsidiaries not to exceed $250,000 in the aggregate
in any fiscal year;

(n) Investments consisting of (i) travel advances and employee relocation loans
and other employee loans and advances in the ordinary course of business, and
(ii) loans to employees, officers or directors relating to the purchase of
equity securities of Borrower or its Subsidiaries pursuant to employee stock
purchase plans or agreements approved by Borrower’s Board of Directors;

(o) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of business; and

(p) Investments consisting of notes receivable of, or prepaid royalties and
other credit extensions, to customers and suppliers who are not Affiliates, in
the ordinary course of business; provided that this paragraph (i) shall not
apply to Investments of Borrower in any Subsidiary.

“Permitted Liens” are:

(q) Liens existing on the Effective Date and shown on the Perfection Certificate
or arising under this Agreement and the other Loan Documents;

(r) Liens for taxes, fees, assessments or other government charges or levies,
either not delinquent or being contested in good faith and for which Borrower
maintains adequate reserves on its Books, if they have no priority over any of
Bank’s Liens;

(s) purchase money Liens (i) on Equipment acquired or held by Borrower incurred
for financing the acquisition of the Equipment securing no more than $50,000 in
the aggregate amount outstanding, or (ii) existing on Equipment when acquired,
if the Lien is confined to the property and improvements and the proceeds of the
Equipment;

(t) statutory Liens securing claims or demands of materialmen, mechanics,
carriers, warehousemen, landlords and other Persons imposed without action of
such parties, provided, they have no priority over any of Bank's Lien and the
aggregate amount of such Liens does not at any time exceed $50,000;

(u) Liens to secure payment of workers’ compensation, employment insurance,
old-age pensions, social security and other like obligations incurred in the
ordinary course of business, provided, they have no priority over any of Bank’s
Liens and the aggregate amount of the Indebtedness secured by such Liens does
not at any time exceed $50,000;

(v) Liens incurred in the extension, renewal or refinancing of the indebtedness
secured by Liens described in (a) through (c), but any extension, renewal or
replacement Lien must be limited to the property encumbered by the existing Lien
and the principal amount of the indebtedness may not increase;

(w) leases or subleases of real property granted in the ordinary course of
business, and leases, subleases, non-exclusive licenses or sublicenses of
property (other than real property or intellectual property) granted in the
ordinary course of Borrower’s business, if the leases, subleases, licenses and
sublicenses do not prohibit granting Bank a security interest;

(x) non-exclusive license of intellectual property granted to third parties in
the ordinary course of business;

LOAN AND SECURITY AGREEMENT
Page 27



--------------------------------------------------------------------------------

(y) Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default under Section 8.4 or 8.7; and

(z) Liens in favor of other financial institutions arising in connection with
Borrower’s deposit and/or securities accounts held at such institutions,
provided that Bank has a perfected security interest in the amounts held in such
deposit and/or securities accounts.

“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

“Prime Rate” is Bank’s most recently announced “prime rate,” even if it is not
Bank’s lowest rate.

“Quick Assets” is, on any date, Borrowers’ consolidated, unrestricted cash and
Cash Equivalents maintained with Bank, Borrower’s Accounts, and investments with
Bank with maturities of fewer than 12 months determined according to GAAP.

“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made

“Responsible Officer” is any of the Chief Executive Officer, President, Chief
Financial Officer and Controller of Borrower.

“Revolving Line” is an Advance or Advances in an aggregate amount of up to
$5,000,000 outstanding at any time.

“Revolving Line Maturity Date” is the earliest of (a) the date that is three
hundred sixty-four (364) days from the Effective Date, or (b) the occurrence of
an Event of Default.

“Scheduled Payment” is a payment on an Equipment Advance pursuant to the terms
hereof, as scheduled by the Loan Supplement or otherwise.

“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.

“Settlement Date” is defined in Section 2.1.3.

“Subordinated Debt” is indebtedness incurred by Borrower subordinated to all of
Borrower’s now or hereafter indebtedness to Bank (pursuant to a subordination,
intercreditor, or other similar agreement in form and substance satisfactory to
Bank entered into between Bank and the other creditor), on terms acceptable to
Bank.

“Subsidiary” means, with respect to any Person, any Person of which more than
50% of the voting stock or other equity interests is owned or controlled,
directly or indirectly, by such Person or one or more Affiliates of such Person.

“Total Liabilities” is on any day, obligations that should, under GAAP, be
classified as liabilities on Borrower’s consolidated balance sheet, including
all Indebtedness, and current portion of Subordinated Debt permitted by Bank to
be paid by Borrower, but excluding all other Subordinated Debt.

“Transfer” is defined in Section 7.1.

THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

LOAN AND SECURITY AGREEMENT
Page 28



--------------------------------------------------------------------------------

[Signature page follows.]

LOAN AND SECURITY AGREEMENT
Page 29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.

BORROWERS:

HEALTHAXIS, INC.,
a Pennsylvania corporation

By: /s/ Ronald K. Herbert          

--------------------------------------------------------------------------------

        Name: Ronald K. Herbert          

--------------------------------------------------------------------------------

        Title: CFO          

--------------------------------------------------------------------------------

       

HEALTHAXIS, LTD.,
a Texas limited partnership

By: Healthaxis Managing Partner, LLC,
a Delaware limited liability company                       By: Healthaxis.com,
Inc.,
a Pennsylvania corporation                         By: Healthaxis, Inc.,
a Pennsylvania corporation                                               By: /s/
Ronald K. Herbert                

--------------------------------------------------------------------------------

              Name: Ronald K. Herbert                

--------------------------------------------------------------------------------

              Title: CFO                

--------------------------------------------------------------------------------

       

HEALTHAXIS IMAGING SERVICES, LLC,
a Texas limited liability company

By: Healthaxis, Ltd.,
a Texas limited partnership                       By: Healthaxis Managing
Partner, LLC,
a Delaware limited liability company                         By: Healthaxis.com,
Inc.,
a Pennsylvania corporation                               By: Healthaxis, Inc.,
a Pennsylvania corporation                                                    
By: /s/ Ronald K. Herbert                  

--------------------------------------------------------------------------------

                Name: Ronald K. Herbert                  

--------------------------------------------------------------------------------

                Title: CFO                  

--------------------------------------------------------------------------------

       

BANK:

SILICON VALLEY BANK

By: /s/ Melissa Meagher         Name: Melissa Meagher         Title:
Relationship Manager         Effective Date:   8/14/06        


LOAN AND SECURITY AGREEMENT
Signature Page